Citation Nr: 1747834	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability status post anterior cruciate ligament repair. 

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from June 1991 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia.

In September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration.

In March and August 2016, additional evidence was submitted without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a July 2010 Statement of Representative in Appeals Case and in a March 2016 submission of additional lay evidence, the issue of the Veteran's employability was raised.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue despite the fact that the RO never issued a Statement of the Case (SOC) addressing the issue.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

The Veteran asserts that he is entitled to an evaluation in excess of 10 percent for each of his bilateral knee disabilities.  In September 2015, the Board remanded the claims.  The remand instructions requested that the Veteran undergo a VA examination to assess the current nature and severity of his right and left knee disabilities. 

In November 2015, the Veteran was given a VA examination for knee and lower leg conditions.  During the pendency of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R.       § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  While the November 2015 evaluation included range of motion testing, the examiner did not indicate whether such motion was passive or active. 

In his March 2016 statement, the Veteran stated that, during his VA examination, he was not asked how he is on a daily basis.  He also asserted that he has muscle fatigue which regularly causes his knees to give out as he walks.  The Veteran noted that his job requires a lot of bending, flexing, and walking for hours at a time. 

Therefore, the Veteran should be afforded another examination for his knees to address these deficiencies under Correia and to grant him consideration of the claims raised in his March 2016 statement.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

In addition, as noted above, additional evidence was received in March and August 2016 that has not been reviewed by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and his representative have not provided a waiver of the RO's initial consideration.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Moreover, as previously discussed, the issue of entitlement to TDIU is on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Finally, any outstanding private and VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran (via a 38 C.F.R. § 3.159(b) notice letter addressing all issues, including TDIU) to obtain the necessary authorization for any relevant outstanding private treatment records.  Then obtain and associate with the claims file all of the Veteran's relevant outstanding private treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected right knee and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA knee examination must include range of motion testing in the following areas:

* Active motion; 
* Passive motion; 
* Weight-bearing; and 
* Nonweight-bearing. 

The examiner should also address the impact of the Veteran's disorder on his daily activities and employability, taking into account the Veteran's March 2016 statement. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims (including TDIU) must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




